Citation Nr: 9923932	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  93-05 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than August 18, 
1991, for a compensable evaluation for reactive airway 
disease due to exposure to chlorine gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from June 1973 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which 
denied the veteran's claim of entitlement to a compensable 
evaluation prior to August 18, 1991.

Initially, the Board notes that the veteran's claim was 
before the Board in April 1996.  At that time, it was 
remanded, in part, for further development.  Specifically, 
the RO was directed to obtain additional VA treatment 
records, if any, dated between 1989 and 1991.  Review of the 
veteran's claims file indicates that the RO complied with the 
Board's directives, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  More specifically, the RO requested 
the indicated VA treatment records from the appropriate VA 
medical center and received, in turn, copies of records 
already contained in the claims file.

Based on correspondence from the veteran's accredited 
representative dated in late July 1999, it would appear that 
the veteran is alleging the presence of error in a May 1997 
rating decision which continued a 30 percent evaluation for 
the veteran's service-connected respiratory disorder.  
Inasmuch as this issue has not yet been addressed by the RO, 
it is not for consideration at this time.  It is, however, 
being referred to the RO for clarification, and, if 
necessary, appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  On January 3, 1989, the RO received the veteran's 
informal claim for service connection for a respiratory 
disorder due to exposure to chlorine gas while in service.

3.  The RO, in a July 1989 rating decision, granted service 
connection for reactive airway disease due to exposure to 
chlorine gas and assigned a noncompensable evaluation, 
effective from January 3, 1989.  The veteran was informed of 
the RO's determination that same month.

4.  In November 1989, the RO received the veteran's notice of 
disagreement, and a statement of the case was provided to the 
veteran the next month; the veteran did not timely file a 
substantive appeal.  The July 1989 rating decision became 
final.

5.  On August 18, 1991, the RO received the veteran's claim 
for an increased evaluation.  The RO increased the veteran's 
disability rating to 10 percent in a December 1991 rating, 
effective August 18, 1991.  The veteran then appealed the 
assigned evaluation.


CONCLUSION OF LAW

An effective date earlier than August 18, 1991 for a 
compensable evaluation for reactive airway disease due to 
exposure to chlorine gas is not warranted.  38 U.S.C.A. 
§ 5110 (West & Supp 1999); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law and regulation provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a) (West 1991).  The effective date of a 
reopened claim is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(1998).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1998).

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302 (1998).  Except in the case 
of simultaneously contested claims, a substantive appeal must 
be filed within 60 days from the date that the agency of 
original jurisdiction (the RO) mails the statement of the 
case to the veteran or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302.

II.  Factual Background

On January 3, 1989, the RO received the veteran's original 
informal claim for service connection for a respiratory 
disorder due to exposure to chlorine gas.  The  RO granted 
service connection for reactive airway disease due to 
exposure to chlorine gas in a July 1989 rating decision, and 
assigned a noncompensable evaluation based on the veteran's 
service medical records, the contents of VA Form 10-10m, and 
a March 1989 VA examination.  The veteran was informed of the 
RO's determination in July 1989.

In November 1989, the RO received the veteran's notice of 
disagreement as to the noncompensable evaluation assigned.  
The RO provided the veteran with a statement of the case in 
December 1989.  The veteran did not then timely file a 
substantive appeal as to this issue.

On August 18, 1991, the RO received the veteran's claim for 
an increased evaluation for his reactive airway disease.  A 
VA examination was conducted in November 1991, and the RO, in 
a December 1991 rating decision, assigned the veteran a 10 
percent disability rating, effective August 18, 1991.  The 
veteran then perfected an appeal as to this evaluation, 
having submitted both a notice of disagreement and a 
substantive appeal to the RO, in March 1992 and December 
1992, respectively.

In November 1994, the veteran's claim came before the Board.  
At that time, it was remanded for further development as to 
the issue of entitlement to an earlier effective date for the 
assignment of a 10 percent evaluation.  The RO was directed 
to obtain additional VA treatment records not already part of 
the claims file.

In a July 1995 rating decision, the RO increased the 
veteran's disability rating to 30 percent, effective August 
18, 1991, but denied entitlement to an effective date earlier 
than that for a compensable evaluation.  The veteran's claim 
was then returned to the Board in April 1996.

At that time, the Board again remanded the veteran's claim 
for further development.  The RO was again directed to obtain 
VA treatment records dated from 1989 to 1991.  The RO 
complied with the Board's directives, but VA treatment 
records received were duplicates of records already a part of 
the claims file, and had been before the RO in July 1989.

III.  Analysis

The Board recognizes the veteran's contention that he is 
entitled to a compensable evaluation from January 3, 1989, 
the date the RO received his original claim for service 
connection.  The RO also acknowledges the veteran's implicit 
argument that the clinical evidence of record in 1989 
supported a compensable evaluation.  However, the Board must 
adhere to established laws and regulations in its 
determinations.  

In this case, the RO, in July 1989, notified the veteran of 
the award of service connection for reactive airway disease 
and the noncompensable evaluation assigned.  While the 
veteran filed a notice of disagreement as to this 
noncompensable evaluation and the RO provided the veteran 
with a statement of the case, the veteran did not complete 
the appeals process by timely filing a substantive appeal.  
As the veteran did not initiate a timely appeal as to the 
RO's assignment of this noncompensable evaluation, the July 
1989 decision became final.  The next communication from the 
veteran as to his assigned disability rating was not received 
by the RO until August 18, 1991, at which time the veteran 
requested a reevaluation of his condition.

As noted above, controlling law and regulation provide that, 
unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of a reopened claim is the date of receipt of claim or the 
date entitlement arose, whichever is later.  Id.

Here, review of the record shows that the RO's July 1989 
rating decision granting service connection for reactive 
airway disease and assigning a noncompensable evaluation 
became final, as the veteran did not timely file a 
substantive appeal.  Indeed, the RO did not again hear from 
the veteran regarding the evaluation assigned his reactive 
airway disease until August 18, 1991, at which time he 
claimed entitlement to an increased evaluation.

As to a reopened claim, the effective date cannot be earlier 
than the date of receipt of claim or the date entitlement 
arose, whichever is later.  Even assuming arguendo that the 
clinical evidence of record in 1989 supported a compensable 
evaluation, the veteran did not perfect his appeal as to this 
evaluation, and the RO did not receive another communication 
from him as to this noncompensable evaluation until after the 
July 1989 rating decision became final.  In this instance, 
then, August 18, 1991 is the later of the two dates (date of 
receipt of claim or date entitlement arose), and the later of 
the two dates is controlling.

In light of the above, therefore, an effective date earlier 
than August 18, 1991 for a compensable evaluation for 
reactive airway disease due to exposure to chlorine gas is 
not warranted.


ORDER

An effective date earlier than August 18, 1991 for a 
compensable evaluation for restrictive airway disease due to 
exposure to chlorine gas is denied.





		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

